Citation Nr: 0405321	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease, to include lactose intolerance, nausea, vomiting, 
weakness, and diarrhea, to include secondary to undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran (appellant, claimant) served on active duty from 
July 1983 to May 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

It is noted that prior rating decisions in 1997 denied the 
veteran's claim for service connection for gastrointestinal 
symptoms.  The claimant initiated an appeal of the RO's 
decision, but later withdrew the appeal.  In August 2000, a 
claim for "nausea, vomiting, weakness, [and] diarrhea" was 
filed.  In September 2000, the RO advised the claimant that 
service connection for nausea, vomiting, and diarrhea had 
been previously denied, and that new and material evidence 
was necessary to reopen the claim.  The July 2001 rating 
decision did not, however, treat the claim as a new and 
material case.  The RO should specifically determine whether 
this issue should be decided on a new and material basis and 
if so, to ensure that the claimant is advised of the 
pertinent laws and regulations.

The record indicates that the veteran reported 
gastrointestinal complaints on various occasions between 
April 1986 and May 1989 in service.  Post-service records 
also document continual treatment/complaints of 
gastrointestinal symptoms.  It is noted that the claimant was 
seen by VA in April 1992 for gastrointestinal symptoms, which 
at that time had been present for three to six months.  He 
also reported having been at the Littleton, New Hampshire 
hospital for his symptoms.  

A May 2000 VA medical report indicates that he was in receipt 
of private treatment for his gastrointestinal symptoms, 
however, the records of that care are not associated with the 
claims file.  

VA treatment records dated between 1991 and 2002 provide 
various diagnoses for the veteran's symptoms, to include 
undiagnosed illness and gastroesophageal reflux disease.  In 
addition, some VA treatment records indicate that the 
claimant's gastrointestinal symptoms are likely a side effect 
of medication taken for his psychiatric disorder (see May 
1997 mental disorders examination report, April 1995 
outpatient clinic report), while others indicate that they 
are not (see, e.g. May 26, 2000, VA treatment report).  

It appears that a November 2001 VA examination report, which 
noted that a current gastrointestinal disorder was not 
related to service, did not consider all pertinent medical 
records.  Specifically, the examiner did not mention a March 
1991 report of medical history which was prepared at 
separation from active duty which notes that the claimant 
reported having or having had frequent indigestion and 
stomach, liver or intestinal trouble.  The examiner also did 
not address the April 1992 VA treatment report, which noted 
complaints of gastrointestinal symptoms.  In addition, the 
examiner did not provide any rationale or explanation for the 
varied diagnoses and etiologies provided for the veteran's 
symptoms.  As such, another VA examination should be 
accomplished after all pertinent medical records have been 
obtained.      

Further, the record indicates that a substantially complete 
application for the issue on appeal was received in August 
2000.  Thereafter, a July 2001 rating decision denied the 
claim.  Only after this rating decision was promulgated did 
the RO provide notice to the claimant regarding the duty to 
notify him of the evidence he must provide, and the evidence 
that VA would obtain on his behalf.  38 U.S.C.A. § 5103 (West 
2002).  That notice was provided in correspondence dated in 
July 2001.  Unfortunately, that correspondence did not fully 
comply with all provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002).  In particular, the RO did not 
notify the veteran of what was necessary to substantiate his 
claim, it did not notify the appellant what specific evidence 
VA would secure to substantiate the claim, and it did not 
notify him what evidence he personally was responsible for 
submitting in order to substantiate the claim.  Lastly, the 
RO issued a statement of the case (SOC) in December 2001 
which erroneously indicated that the claimant must submit a 
well-grounded claim, a provision of the law which is no 
longer in effect.      

Accordingly, prior to entering a new rating action on the 
issue on appeal, the RO must provide the veteran with a new 
VCAA letter, ensuring that all notice and development action 
required under the VCAA has been accomplished.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant should be 
specifically advised what evidence is necessary to 
substantiate his claim, what specific portion of that 
evidence he must personally secure, what specific portion VA 
will secure on his behalf, and that he should submit any 
evidence that is in his possession that pertains to his 
claim.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159 (2003).
 
Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, compliance with 
the notice requirements as to what 
specific evidence VA will secure and what 
specific evidence the claimant must 
personally submit to substantiate the 
claim; and addressing whether the 
appellant has been prejudiced by VA's 
failure to issue proper notice in 
accordance with the chronological 
sequence set forth at 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159.  If 
further development is necessary to 
comply with the applicable law and 
regulations, that development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination.  

2.  The RO must determine whether any of 
the issues on appeal should be decided on 
a new and material basis, or otherwise.  
The RO should so document the file and 
provide the rationale for its conclusion 
(e.g., consider the claim as a new claim 
under VCAA or because the disability 
claimed is a different disability than 
previously alleged, etc.).  If the issue 
is determined to be new and material 
evidence for any of the claims, all 
necessary action with regard to 
development of a new and material case 
should be accomplished.  

3.  The RO should ask the veteran to 
identify all providers that have treated 
him for his symptoms of nausea, vomiting, 
diarrhea and weakness since service.  The 
RO should then take the appropriate steps 
to obtain all such records.  The RO 
should also obtain the veteran's VA 
records, to include any records from 
White River Junction, from August 2002 to 
the present; as well as private medical 
records from Littleton, New Hampshire 
Hospital and any other private facility 
with pertinent records.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts, the RO is 
unable to secure records from any 
identified provider, it must notify the 
claimant and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claim.  The claimant must 
then be given an opportunity to respond.  

4.  Thereafter, the RO must schedule the 
veteran for a VA gastrointestinal 
examination to determine the etiology of 
his symptoms.  The claims file must be 
provided to the examiner for his/her 
review.  The examiner must state the 
diagnosis of any disorder causing nausea, 
vomiting, weakness, and diarrhea, and 
indicate whether it is at least as likely 
as not that such disorder was first 
manifested in service.  The examiner must 
also indicate whether it is at least as 
likely as not that the symptoms are 
attributed to an undiagnosed illness 
resulting from Persian Gulf service.  In 
addition, the examiner must state whether 
it is at least as likely as not that 
medication for a service-connected 
psychiatric disorder caused or aggravated 
a disorder manifested by the above 
symptoms.  If so, the examiner is to 
specify the diagnosis of such disorder.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete or if any 
additional action is necessary, 
appropriate corrective action is to be 
taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record, and 
accomplish a rating decision.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




